Citation Nr: 1546823	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for fractured ribs, also claimed as chest arthritis.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to a disability rating in excess of 10 percent for left chest wall costochondritis.


7.  Entitlement to a disability rating in excess of 40 percent prior to December 1, 2007; in excess of 30 percent from December 1, 2007, to January 14, 2010; and in excess of 40 percent from January 15, 2010, to March 29, 2011, for right shoulder degenerative arthritis, fibrosis, and adhesive capsulitis, including whether the reduction from 40 percent to 30 percent effective December 1, 2007, was proper.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas J. Farrell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, June 2007, and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

The September 2006 rating decision denied the claims for service connection and a TDIU.  The June 2007 rating decision denied the claim for a higher disability rating for left chest wall costochondritis; and the September 2007 rating decision reduced the disability rating for right shoulder degenerative arthritis, fibrosis, and adhesive capsulitis to 30 percent, effective December 1, 2007.  A March 2013 rating decision subsequently assigned a disability rating of 40 percent for the right shoulder degenerative arthritis, fibrosis, and adhesive capsulitis, effective from January 15, 2010, to March 29, 2011.  From March 30, 2011 forward, the right shoulder disorder was recharacterized as ankylosis and assigned a 50 percent rating.  

The Veteran testified at a video-conference hearing before the undersigned in August 2015.  During his hearing, the Veteran stated that he was satisfied with the 50 percent disability rating assigned for right shoulder ankylosis as of March 30, 2011.  See Transcript of Record at p. 4.  Accordingly, the Board will consider entitlement to a higher disability rating only during the period prior to March 30, 2011; the issue has been recharacterized to reflect the Veteran's contentions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the claims, with the exception of entitlement to service connection for fractured ribs, also claimed as chest arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his August 2015 hearing, prior to the promulgation of a decision, the Veteran's requested that his appeal for service connection for chest arthritis be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for fractured ribs, also claimed as chest arthritis, have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3) (2015).  

During his August 2015 hearing, the Veteran stated that he wished to withdraw his appeal for service connection for chest arthritis.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal for service connection for fractured ribs, also claimed as chest arthritis, is dismissed.


REMAND

A.  Acquired Psychiatric Disorder

	1. PTSD 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).  But see 79 Fed. Reg. 45,093, 45,094 (instructing that changes to regulations did not apply to appeals certified to or pending before the Board, the Court of Appeals for Veterans Claims, or the Court of Appeals for the Federal Circuit on or after August 4, 2014).

The Veteran has a diagnosis of PTSD from a private treatment provider and a diagnosis of anxiety, not otherwise specified (NOS), with post-traumatic stressors from a VA treatment provider.  See June 2010 Dr. Pollack Report; September 2007 VA Treatment Records.  Private clinical psychologist Dr. Pollack opined that the Veteran's PTSD is at least as likely as not related to his reported in-service stressor; however, where a stressor is related to the fear of hostile military or terrorist activity and the record does not contain non-lay evidence that a non-combat-related in-service stressor occurred, VA regulations require that a VA or VA-contracted psychiatrist or psychologist confirm that the reported stressor is adequate to support a PTSD diagnosis and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Veteran asserted that he was hit in the chest, face, neck, shoulder, and back by North Koreans while in the Demilitarized Zone (DMZ) and had felt intense fear that he would be killed.  December 2006 VA Treatment Records; Transcript of Record 5, 16-18.  VA should provide the Veteran an examination and obtain an opinion from a VA psychiatrist or psychologist regarding whether the Veteran's reported stressor is adequate to support a PTSD diagnosis and whether the Veteran's symptoms are related to the reported in-service stressor.  

In addition, any service treatment records (STRs) related to the Veteran's claimed attack by North Koreans should be obtained.  He reported on his separation examination in 1967 that he suffered torn cartilage in his right shoulder and was medically treated in Korea in 1965; however, the records related to this treatment are not included with his STRs.



	2.  Anxiety Disorder

The Veteran contends that he has an anxiety disorder that either began in service or was caused or aggravated by a service-connected disability.  See September 2007 Statement (asserting that nightmares and anxiety began after a drill instructor called him names and slammed him against the wall and mirrors).  He has been diagnosed with anxiety, NOS, depression, NOS, and generalized anxiety disorder.  See July 2012 VA Treatment Records, Problem List.  On remand, the Veteran should be scheduled for an appropriate VA examination in order to obtain a medical opinion.

C.  Left Shoulder Disorder

The Veteran has a diagnosis of an old healed fracture of the left clavicle and degenerative joint disease at the glenohumeral joint space.  See June 2005 VA Examination; May 2012 VA Treatment Records (strength 2 out of 5 in both shoulders).  The Veteran is competent to report his in-service experience of having been injured by North Koreans in the Demilitarized Zone (DMZ) in service and having experienced subsequent left shoulder symptoms in service.  The record also reflects that he fractured his left clavicle after service in 1972.  All records related to this injury should be obtained on remand, and the Veteran should be scheduled for an appropriate VA examination.  

D.  Low Back Disorder

The Veteran has diagnoses of lumbar spondylosis and low back pain with spasm in lumbar area.  See July 2012 VA Treatment Records, Problem List; February 2007 VA Treatment Records (diagnosing low back pain with spasm in lumbar area and noting system concern of spinal stenosis).  The Veteran is competent to report his in-service experience of having been injured by North Koreans in the Demilitarized Zone (DMZ) in service and having experienced subsequent back symptoms in service.  See Transcript of Record at 5, 16-18.  The record also reflects that he suffered low back injuries after service in October 1982, May 1991, and April 1992.  It is unclear whether his complete records from Dr. Colbert, who treated him following the May 1991 injury, have been obtained.  These records should be obtained on remand, and the Veteran should be scheduled for an appropriate VA examination.  

E.  Neck Disorder  

The record contains evidence that the Veteran has a cervical spine disability.  See November 2006 VA Treatment Records (chronic back and neck pain, has moderately advanced osteoarthritis).  The Veteran is competent to report his in-service experience of having been injured by North Koreans in the Demilitarized Zone (DMZ) in service and having experienced subsequent neck symptoms in service.  See Transcript of Record at 5, 16-18.  The record also reflects that he suffered neck injuries after service in October 1987 and April 1992.  It is unclear whether his complete records associated with the October 1987 injury, to include from S. Sanford Kornblum, M.D., have been obtained.  These records should be obtained on remand, and the Veteran should be scheduled for an appropriate VA examination.  

F.  Left Chest Wall Costochondritis

The Veteran testified during his August 2015 hearing that his left chest wall costochondritis had worsened.  See Transcript of Record at 8-9 (reporting significant worsening during prior 3 months, including pain with breathing and incapacitating episodes).  As the Veteran was most recently examined in March 2011, over four years ago, and the record does not contain VA treatment records from after July 2012, VA should obtain updated treatment records and provide a new examination.

G.  Right Shoulder

The record does not contain sufficient information to make a decision on the claim.  The record contains evidence of degenerative changes related to the right shoulder glenohumeral and acromioclavicular joints and the Veteran complained of numbness in his arm and fingers during the relevant period.  See September 2007 Statement; July 2007 Statement; February 2007 VA Treatment Records; January 1995 Social Security Administration (SSA) Determination (finding the Veteran's bilateral ulnar nerve neuropathy and residuals of right rotator cuff tear qualified as severe disabilities under SSA laws and regulations).  The Veteran asserted that a physician told him his right arm and finger symptoms were probably related to a nerve in his neck; however, the record does not contain any evidence confirming his assertion and the Board is not competent to determine which of the Veteran's symptoms and functional limitations are attributable to his right shoulder disability.  VA should provide a new examination and obtain an opinion regarding the attribution of the Veteran's symptoms and functional limitations.  

H.  TDIU  

The issue of entitlement to a TDIU is inextricably intertwined with the Veteran's appeals for higher disability ratings for left chest wall costochondritis and right shoulder disability, as well as his appeals for service connection for back, neck and left shoulder disorders and anxiety and PTSD.  See September 2007 Statement (asserting that the inability to work is due to back, chest, neck, shoulder, anxiety, depression, and PTSD symptoms and functional limitations); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue); 38 C.F.R. § 4.16(a) (2015) (requiring that an award of TDIU relate to one or more service-connected disabilities).  Further, he should be scheduled for an appropriate VA examination concerning his TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and/or all records related to his treatment in Korea in 1965 for torn cartilage in his right shoulder.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2012, forward.  

3.  Ask the Veteran to identify all medical care providers that treated him for his low back injury in October 1982 (at work); his neck injury in October 1987 (motor vehicle accident), to include, but not limited to S. Sanford Kornblum, M.D.; and his left clavicle injury in 1972.  Make arrangements to obtain all records that he adequately identifies.

4.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Colbert, dated from January 1991, forward.

5.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Pollack.

6.  After completing the above development, schedule the Veteran for an examination by a VA psychiatrist or psychologist.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-V, i.e., PTSD, anxiety disorder, depression, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.   In providing this opinion, the examiner should acknowledge the Veteran's claimed in-service stressors, to include his reported in-service injury at the Korean DMZ and his reported in-service injury during basic training.  The Veteran asserted that he was hit in the chest, face, neck, shoulders, and back by North Koreans while in the DMZ and had felt intense fear that he would be killed, and that his anxiety began after his injury during basic training.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was either (a) caused by, or (b) aggravated by, or permanently worsened by, any service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for an appropriate VA examination(s) of his left shoulder, neck, and back.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an attack by North Korean guards in 1965 and/or an injury during basic training.  In providing this opinion, the examiner should also acknowledge the post-service left clavicle injury in 1972.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an attack by North Korean guards in 1965 and/or an injury during basic training.  In providing this opinion, the examiner should also acknowledge the post-service low back injuries, to include in May 1991 and April 1992.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include an attack by North Korean guards in 1965, his treatment for muscle strain of the neck in January 1967, and/or an injury during basic training.  In providing this opinion, the examiner should also acknowledge the post-service neck injuries in October 1987 and April 1992.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Schedule the Veteran for an appropriate VA examination of his left chest wall costochondritis.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must complete the appropriate Disability Benefits Questionnaire(s) (DBQs) for the Veteran's service-connected left chest wall costochondritis disability.  

9.  Schedule the Veteran for an appropriate VA examination of his right shoulder.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner must complete the appropriate Disability Benefits Questionnaire(s) (DBQs) for the Veteran's service-connected right shoulder disability.  

A determination must be made as to whether the Veteran has any neurological residuals associated with his right shoulder diagnoses, and if so, the approximate date of onset of such manifestations.

The examiner should also provide an opinion regarding the approximate date of onset of the Veteran's right shoulder ankylosis.  The examiner should acknowledge and address VA treatment records from August 2007, which show a diagnosis of "pain-frozen" right shoulder and a notation that the Veteran "really lost most range of motion at the right shoulder."  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

10.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., right shoulder disorder, left chest wall costochondritis, and any pending disabilities for which service connection is granted on remand) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

11.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


